By the Court,
Whitman, C. J.:
The evidence in this case was conflicting, and thereon the jury found for respondents, as might properly happen. There is no force in the point that there was no justification for the verdict as an entirety, for that respondent Way had trespassed to some extent upon property proven to be that of appellant. These were material points at issue, and the verdict may be based either upon the hypothesis that respondent was rightfully in possession of three hundred and *354twenty acres of the land described in the complaint; and that his takings were confined to that area, upon both which points there is testimony; or upon the general proposition that appellant had no right of recovery for failure to make out title, possession or right of possession to any of the described property, to which end there was testimony tending; in which case there could have been no trespass against him, as the land in such case, so far as private parties are concerned, would have been as rightfully open to one as to the other.
Nor was there any error in the refusal of the instructions asked by appellant, as each contains some error of legal excess or defect, which need not be specifically pointed out, as undoubtedly such will be apparent to counsel upon cool inspection.
Nor is there any error in the instructions given for respondents, except in those on pages 150-151 of the transcript; and in those, the error is, as claimed by counsel for appellant, so obvious, that he who runs may read. They entirely ignore any rights of use or occupation which appellant may have derived from its predecessors or grantors; and this not upon the theory of non-connection; as it must be presumed, from the instruction first given for respondents, that the court recognized a possible chain of title or succession in interest.
Occupation and user or either by appellant’s predecessors or grantors must inure as much to its benefit as any other act or acts. In other words, if appellant had predecessors or grantors, and if they or either of them would have been entitled to recover in the present action, then so would appellant, the successor to any and all existent rights. This doctrine is virtually, if not in express terms, repudiated by the instructions referred to; and the natural conclusion therefrom is, that there must have been an actual occupation *355and personal user by this identical appellant, else no recovery.
Thus the jury may have been influenced to the verdict given and so the appellant have been prejudiced.
Wherefore the order and judgment appealed from are reversed.